 In the Matter of PEERLESS WOOLEN MILLSandTEXTILE WORHERSORGANIZING COMMITTEECaseNo. C-619-DecidedJuly 1, 1939Woolen Textile Industry-Inteifeicnce, Restraint. and Coercion:anti-unionstatementsmade by supervisory employees ; applicant for employmentquestionedabout unionmembership-Discrimination:allegations of discharge of four em-ployees for union membership and activities-sustained;deliberateplan to dis-charge leading unionmembers-Reinstatement:ordered-BackPay:awarded totwo employees from date of dischargeto date of offer of reinstatement and totwo otheremployeesfor periods from date of discharge to date ofTrial Ex-aminer's recommendationthat chargesas to them be dismissed and from date ofBoard'sOrderto date of offer of reinstatement.Mr. Louis Lib bin,for the Board.Mr. F. M. Gleason,of Rossville, Ga., andMr. T. S. Fletcher,ofChattanooga, Tenn., for the respondent.Mr. H. G. B. King,of Chattanooga, Tenn., andMr. C. D. Puckett,of Kingsport, Tenn., for the Union.Mr. William Stix,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by Textile WorkersOrganizing Committee, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Tenth Region (Atlanta, Georgia) on March 29, 1938, issuedits complaint against Peerless Woolen Mills, Rossville, Georgia, here-in called the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint alleged in substance that the respondent had dis-couraged membership in the Union by discharging four named em-ployees,' and that the respondent had interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act by those discharges and by advising and warning1Ralph H. Yell, R. J Willox, NewtonMason, andMyrtle (Mrs Newton)Mason.13 N.L. R. B.. No. 52.438 PEERLESSWOOLEN MILLS439employees not to join the Union or attend its meetings, by exhibitingopen hostility to the Union, by ordering union members off the prem-ises and threatening them with bodily harm, by threatening employeeswith discharge and discrimination for joining the Union, and byother acts and conduct.Copies of the complaint and notice of hear-ing were duly served on the respondent and the Union.On April 5,1938, the respondent filed a written answer to the complaint admittingthe allegations of fact as to its business but denying that its operationsaffected commerce among the several States and that it had engagedin the alleged unfair labor practices.Pursuant to notice, a. hearing was held in Chattanooga, Tennessee,from April 11 through 15, 1938, before Hugh C. McCarthy, the TrialExaminer duly designated by the Board.The Board, the respondent,and the Union were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was af-forded all parties.At the opening of the hearing the respondentmoved that paragraphs 6 and 7 of the complaint be made more specificor be stricken.This motion was denied.During the course of thehearing the Trial Examiner made several rulings on objections tothe admission of evidence.The Board has reviewed these rulings ofthe Trial Examiner and finds that no prejudicial errors were com-rnitted.The rulings are hereby affirmed.On May 4, 1938, the Trial Examiner filed his Intermediate Reportin which he recommended that the complaint be sustained with regardto the discharge of Ralph H. Yell and R. J. Willox and with regardto the alleged violations of Section 8 (1), but that it be dismissed withrespect to the alleged discriminatory discharge of Newton Masonand Myrtle Mason.On May 23, 1938, the Union filed exceptions tothe Intermediate Report.On May 31, 1938, the respondent filed itsexceptions, together with a reply to the Union's exceptions.Pursuantto notice duly served on the respondent and the Union, a hearing washeld before the Board on January 24, 1938, for the purpose of oralargument.The respondent was represented by counsel and partici-pated therein.The Union did not appear.The Board has reviewed the exceptions to the Intermediate Report,but except in so far as they are consistent with the findings, conclu-sions, and order herein, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe respondent. a Georgia corporation, is engaged in the manu-facture of woolen goods at Rossville, Georgia.Approximately 95 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDper cent of its raw materials are received from States other thanGeorgia.These materials include an annual average of .4,000,000pounds of wool, 1,000,000 pounds of rags, 500,000 pounds of rayon,and, in addition, coal and oil of the value of $22,000 to $40,000.Thevalue of the respondent's annual product is $5,000,000, and 931/2 percent of it is shipped outside Georgia.The respondent employs 1,200workers and has a weekly pay roll of approximately $20,000.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee, affiliatedwith the Com-mittee for Industrial Organization,herein called the C.I.0., is alabor organization which admits as members production and main-tenance employees of the respondent who do not act in a supervisorycapacity.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOn a number of occasions the respondent's employment and super-visory personnel made statements to employees which interfered withtheir rights under the Act.Newton Mason testified and, since it wasuncontroverted, we find that, when he applied for work with therespondent in June, the employee who interviewed him asked whetherhe belonged to the C. I. 0.; that he answered that he had belongedto the American Federation of Labor during the 1934 strike; andthat his application card was marked, "Forced into the A. F. of L."O. T. Marshall asserted that W. V. Jernigan, a second hand, hadtold him that the Masons 2 would not "last long" because everybodyknew that they were in the C. I. 0., and that Jernigan had advisedhim to have nothing to do with the C. I. O. and had requested himto communicate any information he might receive about it. SinceMarshall and Jernigan were on friendly terms with one another,there was consequently no personal hostility to induce Marshall totestify falsely.Marshall's testimony was frank and convincing.Wefind, despite Jernigan's denial, that he made the statements attrib-uted to him by Marshall.H. L. Westbrook testified that Will R.Adkins, a second hand, had called the C. I. O. a "bunch of hoodlumsand cut-throats" and had declared that, in the event of a strike, theNational Guard would be summoned and employees would be backtowork the next day.While Adkins did not recall having madesuch statements,Westbrook's testimony was corroborated in part bythe Masons.We find that Adkins made the remarks attributed tohim by Westbrook.Myrtle and Newton Mason. PEERLESS WOOLEN MILLS441We find that by the interrogation of Mason and by the statementsof Jernigan and Adkins the respondent interfered with, restrained,and coerced employees in the exercise of the rights guaranteed themby Section 7 of the Act.B. The dischargesUnion activities of the discharged employees:The complaintalleges that Ralph H. Yell, R. J. Willox, Newton Mason and his wife,MyrtleMason, were discharged because of their membership oractivity in the Union.All of these employees belonged to the Union.Willox and Newton Mason having joined in April and Yell in MaysWillox was chairman, while Yell and Newton were the only othermembers of the shop organizational committee which aided theunion organizers in obtaining members, and as such they werethe only employees who were in contact with the organizers.Yellobtained from 75 to 100 members, Mason approximately 25, andWillox turned over to the organizers more than 100 signed cards.Yell had solicited members near the mill entrance.Mrs.Masonaccompanied her husband on visits to the homes of fellow employeeswhen he solicited their membership in the Union.Yell,Willox, andNewton Mason attended union meetings which were held on Saturdaymornings in a theatre in Rossville.They were leaders in the Unionand active in its organization.We find that their solicitation of niem-bers was so general and their attendance at meetings so open that therespondent had knowledge of their union activities.Ralph H. Yell.Yell had worked for the respondent intermittentlysince 1921.He had once been discharged but was subsequently re-hired.Toward the end of 1936 or early in 1937 he was promoted tothe position of roving weigher.'On May 26, 1937,5 workers in the spinning room discovered thatapproximately 40 spools of roving were overweight and sent themback to the carding room where Gibbs, a second hand, weighed them,likewise found that they were unsatisfactory, and ordered them"torn up."The following morning Gibbs, who had ascertained thatthe spools were among those for the testing of which Yell was respon-sible, told him what had occurred and said that he would be demotedsMrs Masonwas a member of the Union but there is no evidence as to the date shejoined4Carding machines are adjustable so that roving can be made in different weights.Roving is satisfactory if it does not vary more than 6 per cent in weight from specifica-tionA finisher-tender operates three cardingmachinesand weighs the roving producedby them to ascertain whether they are functioning properlyA roving weigher does nottend anymachines but weighs the roving produced by 10 or 72 machines'The evidence is confused as to the exact date of Yell's dischargeThe events set forthherein occurred, however, on three successive days and we have adoptedthe dates mostconsistent with the evidence' 442DECISIONS OF NATIONAL LA13OR RELATIONS BOARDto his old position as finisher-tender, instructing him to return at3 o'clock in the afternoon.Yell had previously been criticised forinaccuracies in his testing work, and the decision to demote himwas the result of consultation between Pat Clark, the foreman, andR.H. Anderson, the superintendent, after their had been informedabout the, 40 spools.Yell lived 21/^ miles from the plant.On the way home followinghis demotion he had trouble with his car and, after his arrival, inthe hope that he could repair it, he worked on it until it was too lateto go to the mill.On the following day, May 28, he came to theplant in the afternoon.The evidence is conflicting as to whetheron this occasion Yell quit or was discharged.Anderson, testified,on the one hand, that Yell came to him before the beginning of theshift to say that he had decided not to accept the demotion.Yelltestified, however, that Clark put him to work on a finisher, that 10minutes later Clark informed him that he had orders for his dis-charge, and that he protested his discharge to Anderson and one ofthe respondent's vice presidents, even offering to work in anotherdepartment if his performance in the carding room had been unsat-isfactory.Clark, who had moved out of the State, did not appearas a witness, but A. J. O'Kelly, a second man, testified that he hadseen Yell and Clark in conversation in the shop on the day followingYell's absence.There is, moreover, in the respondent's exceptions tothe Trial Examiner's Intermediate Report, an admission that Yellwas discharged.We find that Yell did not leave the respondent'semploy voluntarily on May 28, but that he was discharged.sR. J. Willox.Willox had worked for the respondent intermittentlyfor 25 years and with only one or two interruptions since 1931.7Atthe time of his discharge on June 9, 1937, he was working as a weaver.Willox testified that when he came to work on June 9 he foundunder the motor guard of a loom which he tended about 25 bobbins oftie yarn, from some of which the yarn had been knocked off, and thatin order to tidy up he began to knock the yarn "on" the bobbins.While he was engaged in working with the bobbins, Henry F. H. Kel-ler, the overseer, approached and said, "Willox, I have got orders toThis finding is furthersupported by the followingevidence.Yell testified that onJune 21 hewas rehiredby the foremanwho had succeededClark,that several days laterhe was told to go to the office andfillout an employment application,that while he waswaiting inthe officehe was ordered to leave the plant by Lambert,the watchman, andthathe has not since beenallowed to return.Therespondentfailed to controvert orexplain these occurrencesexcept by the testimony of Lambert, who did not recall havingasked Yell to leave.Since Anderson testified that he alone hired workers, it is likelythat Yellwas rehiredwithout Anderson'sknowledge and was again discharged whenAndersonlearned thereof.7Willox had once been dischargedfor "wrongdraws" and once for "bad work of somesort," but the record doesnot show whenthe dischargesoccurred PEERLESS WOOLEN MILLS443fire every damn man doing that."Keller testified thatWillox wasknocking yarn "off" the bobbins, that 3 days earlier he had issued awarning to all employees that anyone discovered knocking yarn off abobbin would be summarily discharged, and that Willox was thefirst man he had caught doing it. For reasons which we state subse-quently, we deem it unnecessary to determine whether Willox wasknocking yarn on or off the bobbins.If a loosely wound bobbin is placed in a loom, the yarn comes offand causes a brief stoppage of the machine. Since weavers are paidon a piece-work basis, they seek to avoid delay by not using loosebobbins.A loose bobbin can be rewound at a small cost, but oncethe yarn is knocked off the bobbin, the wool must again pass throughall the stages of the manufacturing process.The weaver, whileaware that he should set aside loose bobbins so that they may berewound, fears that his foreman's judgment of them may differfrom his and that he will be compelled to use bobbins which he con-siders unsatisfactory.Consequently, in order to forestall that pos-sibility and despite reprimands he receives for doing it, a weavercommonly knocks the yarn off loose bobbins.Keller testified that for 7 years he had constantly criticized Willoxfor knocking yarn off bobbins.Willox admitted that he made a prac-tice of doing it.He testified, however, that he had received no warn-ing that this procedure would cause his discharge and we so find,sinceKeller was uncertain whether he had personally given thiswarning to Willox.Moreover, there was no evidence that any of hissubordinates had conveyed such a notice to Willox.The Masons.Myrtle Mason had worked for the respondent in1929, 1935, 1936, and 1937.Her husband, Newton Mason, had workedfor the respondent since June 10, 1937.Both were employed in thecloth room-Mason's work being unskilled, his wife's semi-skilled.They were discharged on July 16, 1937.We have found that when Newton Mason was hired he was askedwhether he belonged to the Union, that Marshall heard from Jerni-gan that the Masons would not last long because everybody knewthat they belonged to the C. I. 0., that Newton Mason was a memberof the shop committee, that he attended union meetings, and that he,together with his wife, was active in soliciting members for theUnion.8Between June 10 and July 16 the Masons had two unreportedand unexcused absences from work.When asked by a supervisoryemployee why they had failed to come to work, Mason, on one ofthese occasions, gave a surly answer and on the other occasion said8Supra. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it had been too hot. In fact the heat was the reason for bothabsences but neither Mason nor his wife was reprimanded or warnedthat another absence would result in their discharge.On July 16they did not come to work because their car had broken down.Theywere discharged the same day, although the respondent at the timehad no information as to the cause of their absence.Conclusions.The respondent contends that Willox was dischargedfor knocking yarn off bobbins and that Yell and the Masons weredischarged for unreported and unexcused absences.Yell and theMasons were absent, as the respondent contends.The evidence isconflicting as to whether Willox violated a rule of the plant. In anyevent, however, the rules against absences and against knocking offbobbins had not been strictly enforced with regard to other em-ployees.Moreover, the respondent, as we have found in III, A,supra,openly manifested antagonism to the Union.We are of theopinion that the motivating factor for all of the discharges was theunion membership and activity of these employees.Even if we assume that Willox was knocking yarn off rather thanon bobbins, it is nevertheless apparent that what he did is a commonpractice among weavers.Keller's testimony that he had for 7 yearscriticizedWillox for this practice and his inability to name anyonewho had been discharged on account of it furnish additional proofthat it was tolerated by the respondent.There was no corroborationfor his testimony that a warning had been issued that discharge wouldbe the penalty for knocking yarn off bobbins, and, moreover, Willoxdid not receive any such notice. In view of the leading role whichhe played in the Union, we find that Willox was discharged becauseof his union membership and activities.Yell and the Masons were allegedly discharged for their absencefrom work. Since experienced woolen mill hands are not readilyavailable in the vicinity of Rossville, the respondent is cautious indischarging employees for being absent from work.Anderson ad-mitted that employees are never discharged for their first unexcusedabsence, though the circumstances are carefully investigated.Otherwitnesses testified that employees are not disciplined for occasionalunreported absences.There was no evidence that Yell had pre-viously failed to come to work.We find that Yell was dischargedbecause of his membership and activities in the Union.The Masons were the last' of the shop committee members re-maining in the respondent's employ. It is' significant that they weredischarged before the reason for their last absence was known.From all the circumstances of this case we believe that the respondentwas pursuing a deliberate plan to rid its pay roll of the leading PEERLESSWOOLEN MILLS445figures in the Union.We find that Myrtle and Newton Mason weredischarged because of their membership and activity in the Union.We find that in discharging Yell, Willox, and the Masons the re-spondent discouraged membership in the T. W. 0. C. by discrimi-nation in regard to their tenure of employment and that therespondent thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYIn addition to requiring the respondent to cease and desist from itsunfair labor practices, we shall, in order to effectuate the purposesof the Act, order the respondent to offer immediate and full rein-statement to the four employees discriminatorily discharged.Weshall, furthermore, order the respondent to make whole Willox andYell for any loss of pay each may have suffered as the result of hisdischarge from the date thereof to the date reinstatement is offeredto him, less his net earnings' in the interim ; and to make wholeNewton Mason and Myrtle Mason for any loss of pay each may havesuffered as the result of his discharge from the date thereof to May4, 1938, the date on which the Trial Examiner filed his Interme-diate Report, and from the date of this decision to the date rein-statement is offered' to him, less his net earnings during thoseperiods."'6By "net earnings"Ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the particular respondent,which wouldnot have been incurred but forthe unlawful refusal of his application for reinstatement and the consequent necessity ofhis seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joiners of America, Lumber and Sawmill, Workers Union,Local 2590,8N. L. R B 440. Moniesreceived for work performed upon Federal,State,county, municipal,or other work-relief projects ate not considered as earnings,but, asprovided below in the Order, shall be deducted from the sum due the employees and theamount thereof shall be paidover to theappropriate fiscal agency of the Federal,State,county,municipal, or other government or governments which supplied the funds forsaid work-relief projects.loMatter of E. R. Ha$elfinger Company, Inc.andUnited Well Paper Crafts of NorthAmerica,Local No. 6,1 N. L. R. B. 760. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee, affiliated with the Com-mittee for Industrial Organization, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discharging and refusing to reinstate Ralph H. Yell, R. J.Willox,Myrtle Mason, and Newton Mason because of their mem-bership in the TextileWorkers Organizing Committee, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,PeerlessWoolen Mills, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouragingmembership in TextileWorkers OrganizingCommittee, or any other labor organization of its employees, by dis-charging any of its employees or in any other manner discriminatingin regard to their hire or tenure of employment, or any term orcondition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to Ralph H. Yell, R. J. Willox, Myrtle Mason, and New-ton Mason, immediate and full reinstatement to their former positionswithout prejudice to their seniority or other rights and privileges; PEERLESSWOOLEN MILLS447(b)Make whole Ralph H. Yell and R. J. Willox for any loss ofpay each has suffered by reason of his discriminatory discharge bypayment to each of them ofa sumof money equal to that which hewould normally have earned as wages from the date of his dischargeto the date he is offered reinstatement, less his net earnings duringthat period, deducting however from the amount otherwise due toeach of themmoniesreceived by him during that period for workperformed upon Federal, State, county, municipal, or other work-relief projects, and pay over the amount so deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects;(c)Make whole Newton Mason and Myrtle Mason for any loss ofpay each has suffered byreason ofhis discriminatory discharge bypayment to each of them of a sum of money equal to that which hewould normally have earned as wages from the date of his dischargetoMay 4, 1938, and from the date of this Order to the date he isoffered reinstatement, less his net earnings during that period, deduct-ing, however, from the amount otherwise due to each of them moniesreceived by him during those periods for work performed upon Fed-eral, State, county, municipal, or other work-relief projects, and payover the amount so deducted to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(d)Post notices immediately in conspicuous places in its plantstating that the respondent will cease and desist in the manner afore-said and will take the affirmative action required by paragraphs 2(a), (b), and (c) of this Order, and maintain said notices for aperiod of sixty (60) consecutive days from the date of posting;(e)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.